Fourth Court of Appeals
                                            San Antonio, Texas
                                                  January 13, 2015

                                               No. 04-14-00734-CV


                     Sandra SAKS, Lee Nick McFadin, III, and Margaret Landen Saks,
                                            Appellants

                                                  v.
                                        Broadway Coffeehouse /s
                                    BROADWAY COFFEEHOUSE LLC,
                                              Appellee

                         From the 73rd Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013-CI-17001
                               Honorable Antonia Arteaga, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to February 20, 2015.


                                                                                  PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Paul T. Curl                                    Philip M. Ross
                 Curl & Stahl, A Professional Corporation        Attorney At Law
                 700 North St. Mary's Street, Suite 1800         1006 Holbrook Road
                 San Antonio, TX 78205                           San Antonio, TX 78218